Notice of Pre-AIA  or AIA  Status
In response to applicant's telephone inquiry on October 1, 2021 regarding the last Office action, the following corrective action is taken.
The period for reply of 2 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
1.	This application has been examined.  Claims 1-5 are pending.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6.	Claims 1-3, 5 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb (US Pat No. 4,659,161) in view of Chien (US Pub No. 2016/0091196).

(as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, each pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 52).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale

Furthermore Holcomb discloses a circuit communicatively connecting first plug , the second plug, and the ports, wherein the circuitry redistributes from the first plug to the port (in Holcomb, the male lugs which receive connection to a source of electrical energy, such as by means of the extension cord of FIG. 5, are indicated by a hot lug 46A, a neutral lug 46B and a ground lug 46C of the type wherein 120 volts is normally supplied utilizing a hot conductor, a neutral conductor and a ground conductor. In series with the hot lug 46A is a main fuse 78. When this fuse is employed in the circuit internally of the adapter 34 electrical energy will be applied to the female plug 62 of the appliance and to the surface plugs only when fuse 78 is conductive, that is, not blown. If an overload occurs either in the appliance 58 or in any appliance connected by means of the surface plugs, the fuse will blow thereby protecting the adapter 34, the extension cord as shown in FIG. 5, and the building wiring from overload.  See Fig 7, col. 3, line 60 through col. 4, lines 27).  But Holcomb does not disclose the redistributed portion of the electricity comprising an electrical (as shown in Fig. 3B, which is reproduced below for ease of reference and convenience, Chien discloses the adaptor (226T), or invertor (226T) connect with AC power source which get power from the any kind of outlet by prongs (252) of transformer (226T) or regular Plug & Wire (226AC) and the said desk top item having 3 receiving-ends including 2 USB Charging-port(s) USB-unit(s) (208) or one Big USB-Module (not shown) inside the housing with different power output (2 USB units has 3 USB-ports and 2 outlet-unit has 1 outlet-port) to charge the energy storage unit or assembly by USB Charging-ports (208) or SUPPLY Power by outlet-unit (214) for different electric or digital data device(s), for example 1,000 ma, 2,100 ma, 2,400 ma, 4,500 ma, 6.9 Amp, 9.0 Amp depend market wanted for family or office use need a big charging capacity to charge in short time (D.C. current output from 2 USB-units has 3 USB charging-ports) and A.C.  See figure 3B, para 274).

    PNG
    media_image2.png
    522
    715
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb et al. because each of Chien and Holcomb et al. teach an adapter for multiple functions and further, because combining the prior art elements of Chien with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Chien would have improved 
In regard to claim 2, Holcomb discloses an adaptation to satisfy different types of televisions (in Holcomb, the adapter boss portion 40 is inserted into recess 60 and the extension cord female plug portion 70 is inserted into the recess 44 in the adapter so that electrical continuity is applied to the appliance 58 and at the same time electrical continuity is provided with surface plugs available for connecting ancillary appliances such as printers, CRT's etc. These are represented by the lugs 48 through 58 of FIG. 3.  See col. 3, lines 44-52).
In regard to claim 3, Chien disclose the circuitry redistributes 5-V for the dongle (in Chien, the Desk lamp is non-LED light source lighting because the outside transformer (426T+AC) is a special custom made model has extra AC conductive wire so can offer the extra AC current into housing and operate the AC power light source including CFL bulb or incandescent bulb or other AC power source or other electric products powered by AC current, or one piece super powered LED light source or plurality of LEDs install on PCB powered by DC current from transformer output-end DC current. The USB charging-port export-end DC 5V get from 1.sup.st DC current which may higher than DC5 Volt and though the more than one inner-circuit (charger adjust circuit) (light circuit) or DC-to-DC circuit or IC to make the higher voltage 1.sup.st DC current change or adjust or arrange to DC5 Volt so can safety to charge the energy storage device.  See para 279).  Therefore, it would 
In regard to claim 5, Chien discloses wherein the port comprising a universal serial bus port (in Chien, the Desk lamp is non-LED light source lighting because the outside transformer (426T+AC) is a special custom made model has extra AC conductive wire so can offer the extra AC current into housing and operate the AC power light source including CFL bulb or incandescent bulb or other AC power source or other electric products powered by AC current, or one piece super powered LED light source or plurality of LEDs install on PCB powered by DC current from transformer output-end DC current. The USB charging-port export-end DC 5V get from 1.sup.st DC current which may higher than DC5 Volt and though the more than one inner-circuit (charger adjust circuit) (light circuit) or DC-to-DC circuit or IC to make the higher voltage 1.sup.st DC current change or adjust or arrange to DC5 Volt so can safety to charge the energy storage device.  See para 279).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb because each of Chien and Holcomb teach the port .

6.	Claim 4 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb in view of Chien and further in view of Harel et al. (US Pub No. 2016/0085280).
In regard to claim 4, Holcomb discloses a method of supplying power to a dongle comprising: plugging a television power cord the adapter plug, plugging said adapter plug into a television, and plugging a dongle into said power diverter, wherein said power diverter supplies power from the power cord to both the television and said dongle (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, each pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 22).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale

But Holcomb does not disclose the power diverter that supplies power with first voltage and second voltage that lower than the voltage.  However Chien discloses the AC-to-DC circuit which provide the electrical voltage (i.e. DC) lower than an initial electrical voltage (i.e. AC) (as shown in Fig. 3B, which is reproduced below for ease of reference and convenience, Chien discloses the adaptor (226T), or invertor (226T) connect with AC power source which get power from the any kind of outlet by prongs (252) of transformer (226T) or regular Plug & Wire (226AC) and the said desk top item having 3 receiving-ends including 2 USB Charging-port(s) USB-unit(s) (208) or one Big USB-Module (not shown) inside the housing with different power output (2 USB units has 3 USB-ports and 2 outlet-unit has 1 outlet-port) to charge the energy storage unit or assembly by USB Charging-ports (208) or SUPPLY Power by outlet-unit (214) for different electric or digital data device(s), for example 1,000 ma, 2,100 ma, 2,400 ma, 4,500 ma, 6.9 Amp, 9.0 Amp depend market wanted for family or office use need a big charging capacity to charge in short time (D.C. current output from 2 USB-units has 3 USB charging-ports) and A.C.  See figure 3B, para 274).

    PNG
    media_image2.png
    522
    715
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb et al. because each of Chien and Holcomb et al. teach an adapter for multiple functions and further, because combining the prior art elements of Chien with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb et al. in the same way, and applying the techniques of Chien  to improve Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].  But Holcomb and Chien do not disclose the dongle that plug into the power diverter using the second voltage.  However Harel et al. disclose the HDMI dongle that use the USB power from the USB port of the television or USB port from wall plug (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Harel discloses the streaming device 102 is physically connected twice. A first connection is between the HDMI Tx connector 110 of the streaming device 102 and the HDMI Rx connector 118 of the DTV 114. The second connection is between the USB connector 104 of the streaming device 102 and the USB host/charging port on the television 116, or the USB host/charging port from a wall plug 122.  See para 23-24).

    PNG
    media_image3.png
    463
    714
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Harel et al. into the teachings of Chien and Holcomb et al. because each of Harel et al., Chien and Holcomb et al. teach an adapter for multiple functions and further, because combining the prior art elements of Harel et al. with Holcomb et al. and Chien according to known methods would have yielded predictable results, using the techniques of Harel et al. would have improved Holcomb et al. and Chien in the same way, and applying the techniques of Harel et al. to improve Chien and Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
Response to Amendment
8.	Applicant’s arguments, see on pages 4-6, filed on May 17, 2021, with respect to the rejections of claims 1-4 under 35USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
9.	All claims are rejected.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186